Long, C. J.
In 1894, defendant Wood purchased the lands involved here at the annual tax sales held in Wayne county for that year. He also at the same time purchased the same descriptions of land from what is known as the “State tax land list,” those lands having been bid in by the State at the sale of 1893, and the bids still held by the State. The petitioner filed its petition on March 29, 1897, in the Wayne circuit court, in chancery, to have these sales set aside and the deeds canceled, alleging, among other things, that it was, and for several years prior thereto had been, interested in such premises, being the owner of one tract and mortgagee of the other; that the first is of the value of $5,000, and the other, $14,000. There are several grounds upon which it is asked to have the sales set aside, only one of which need be considered, as that is decisive of the case. Both of these parcels of land were bid off to the State at the tax sales of 1893 for the taxes of 1891, and were so held by the State during the years 1893 and 1894, and at the time the lands were included in the petition made by the auditor general for the sales to be made in 1894 for the taxes of 1892.1
Section 61 of the tax law of 1893 (Act No. 206, Pub. Acts 1893), among other things, provides, “ Lands hereafter bid off in the name of the State, and thus held, shall not be included in such petition;” referring to the petition *446of the auditor general for the sale of lands returned delinquent. The contention of counsel for petitioner here is that, these lands being held by the State under the bids of 1893 for the taxes of 1891, the auditor general had no authority under this statute to include them again in the petition for the sales in 1894 for the taxes of 1892. On the other hand, counsel for Mr. Wood admit that this might be a reasonable construction of the statute were it not for other provisions to which they call attention. Section 68 provides:
‘ ‘ All lands bid off for the State as provided in this section shall continue liable to be taxed in the same manner as if not held as belonging to the State, and all such taxes shall be a charge and lien upon such lands as in case of other tax lands, except as hereinafter provided.”
Section 70 provides:
“If any parcel sold under the provisions of this section shall also be offered at the same sale as State tax lands, the purchaser must also, at the same time, become the purchaser from the State tax land list, and pay the taxes, interest, and charges remaining unpaid thereon, and must pay all the remaining taxes assessed for the year for which he purchased, with interest thereon. All sales made in contravention of this requirement shall be void.”
Section 80 provides:
“In all cases where a description of land is offered as State or county tax land, and the same description, or any part thereof, shall be offered in the list of lands delinquent for taxes, as provided “in this act, the county treasurer shall inform the person bidding for the same of that fact, and such person shall be required to purchase said description at the same time, and, if he refuses so to do, the treasurer shall refuse his bid, and shall again offer it as if no bid had been made thereon.”
Section 85 provides:
“Neither the sale of State tax lands, nor the sale of any of the bids of the State for which the time of redemption has not expired, shall in any wise prejudice the right to enforce the collection of any tax subsequent to the year or years for which the same has been sold as aforesaid; and for the taxes and charges remaining unpaid for said sub*447sequent year or years the auditor general shall cause such lands to be offered in regular succession at the next ensuing annual sales for taxes, «giving notice as required by law, unless previously redeemed or otherwise discharged.”
The contention is that, reading these sections together, but one conclusion can be reached as' to what the legislature intended, and that is that a resale may be made each year though the State holds the lands under former bids.
We think this construction cannot be given the statute. The provisions of section 61 above quoted may be given force, and yet the other provisions referred to by counsel stand. What is meant by the language used in section 61 is that when lands have been bid off to the State, and are yet held by the State, such lands shall not again be sold for the delinquent taxes of succeeding years. Of course, it would follow that, where the State had assigned its bid, the lands would be again subject to sale, as it would be the duty of the purchaser of such bid to pay the taxes of succeeding years. The auditor general, under the provisions of section 61, had no authority to include these lands in the petition for the sale for the year 1894, as at that time the State held them under the bids of 1893.
The court below, by its decree, having reached the right result, that decree must be affirmed, with costs against defendant Wood, he alone having appealed.
Montgomery, Hooker, and Moore, JJ., concurred. Grant, J., did not sit.

 It was conceded by defendant Wood that,the sales for 1891 were void, and no reliance was placed upon them.